Exhibit 10.2

2010 Stock Option Agreement

NCR 2006 Stock Incentive Plan

(Non-Statutory Stock Option)

You have been granted an option (the “Option”) under the NCR Corporation 2006
Stock Incentive Plan, as amended and restated effective December 31, 2008 (the
“Plan”), to purchase from NCR Corporation (referred to herein, together with its
affiliate companies, as “NCR”) a number of shares of common stock of NCR
(“Shares”) at the price per Share as described on the stock option information
page on the website of NCR’s third party Plan administrator, subject to the
terms and conditions of this 2010 Stock Option Agreement (this “Agreement”) and
the Plan.

1. Your right to exercise this Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the date of grant of this Option
(the “Grant Date”), unless sooner terminated due to the termination of your
employment as described below. If the Expiration Date falls on a Saturday,
Sunday or holiday, it will be deemed to occur on the next following business
day.

2. This Option will vest, and the vested shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by NCR’s third party Plan administrator) over the four year period
commencing on the Grant Date, such that all of the shares represented by this
Option shall be vested on the fourth anniversary of the Grant Date. This vesting
schedule is contingent upon your continuous employment with NCR as of and until
each of the vesting dates. In the event your employment with NCR terminates
prior to the fourth (4th) anniversary of the Grant Date, except as otherwise
provided below, this Option will terminate with respect to the then unvested
portions.

3. This Option will vest in full if you (a) die while actively employed by NCR,
or (b) cease to be actively employed by NCR as a result of a disability for
which you qualify for benefits from the NCR Long-Term Disability Plan or another
long-term disability plan sponsored by NCR (“Disability”). In such cases, if
you, on the date of death or Disability, have not yet attained the age of 55,
this Option may be exercised until the later of the one (1) year anniversary of
the date of death or Disability or the Expiration Date. If death or Disability
occurs on or after your attainment of age 55, this Option may be exercised until
the later of the third (3rd) anniversary of the date of death or Disability or
the Expiration Date.

4. If you voluntarily terminate employment with NCR due to Retirement (as
defined in this Section 4), the unvested portion of this Option will terminate
and be forfeited, and the vested portion may be exercised until the earlier of
(a) the third (3rd) anniversary of your Retirement, and (b) the Expiration Date.
For purposes of this Agreement, “Retirement” means termination by you of
employment at or after age 55 other than, if applicable to you, for Good Reason
(as described below) following a Change in Control (as defined in the Plan).

5. Notwithstanding any provision in this Agreement to the contrary other than
Sections 9, 11, 16, 18 and 22, in the event a Change in Control occurs and this
Option award is not assumed, converted or replaced by the continuing entity, the
Option shall vest immediately



--------------------------------------------------------------------------------

prior to the Change in Control. In the event of a Change in Control wherein this
Option award is assumed, if a Termination of Employment (as defined in the Plan)
by the Company other than for Cause (as defined in the NCR Change in Control
Severance Plan, to the extent that you are a participant in the NCR Change in
Control Severance Plan at the time of such Termination of Employment; otherwise
as defined in the Plan) or Disability (as defined in the Plan) occurs during the
twenty-four (24) months following the Change in Control, this Option shall vest
in full immediately upon your Termination of Employment, and the Option shall
remain exercisable until the later of (a) the earlier of the one (1) year
anniversary of your Termination of Employment and the Expiration Date, and
(b) the applicable date determined under Sections 3 and 4 above. If you are a
participant in the NCR Change in Control Severance Plan, an NCR Severance Policy
or a similar arrangement that defines “Good Reason” in the context of a
resignation following a Change in Control and you terminate your employment for
Good Reason as so defined within twenty-four (24) months following a Change in
Control, this Option shall vest immediately upon your Termination of Employment,
and the Option Shares shall remain exercisable until the earlier of (a) the
Expiration Date, and (b) the first anniversary of your Termination of
Employment.

6. If your NCR employment is involuntarily terminated for Cause (as defined in
the NCR Change in Control Severance Plan, to the extent that such Termination of
Employment occurs within twenty-four months after a Change in Control and you
are a participant in the NCR Change in Control Severance Plan at the time of
such Termination of Employment; otherwise as defined in the Plan) at any time,
this Option will automatically terminate and all unexercised vested and unvested
Option Shares will be forfeited and will not be exercisable as of the date of
such termination.

7. If you terminate your employment with NCR for any other reason, including but
not limited to reduction-in-force, this Option will automatically terminate, any
unvested Option Shares will be forfeited and the vested portion of this Option
may be exercised no later than the earlier of (a) the 59th day after the date of
termination of your employment, and (b) the Expiration Date.

8. In the event that you die after your termination of employment by NCR, but
while this Option remains exercisable, this Option may be exercised, by your
beneficiary or heir, until the one (1) year anniversary of the date of your
death, regardless of the Expiration Date.

9. By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant provided such persons agree in advance to
keep such information confidential and not to disclose it to others. The Option
will be forfeited if you violate the terms of this Section 9.

10. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Compensation and Human Resource Committee of the
NCR Board of Directors (the “Committee”) or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of



--------------------------------------------------------------------------------

Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the
Options subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities).

Notwithstanding the foregoing, any adjustment, substitution or assumption
pursuant to this Section 10 shall be made in such a manner as to ensure that the
Options will not be subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

11. This Option will be cancelled if the Committee determines that you engaged
in misconduct in connection with your employment with NCR.

12. This Option shall be exercised in accordance with procedures established by
the administrator of NCR’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the Option Shares exercised,
in such a manner that NCR is not subject to taxation upon grant of the option
award. Any taxes required by law to be withheld or paid with respect to exercise
of this Option shall be deducted from the proceeds of the Option exercise. If
NCR or the administrator of the stock option program is unable to withhold
required taxes from the proceeds of the Option exercise, you or your legal
representative or beneficiary will be required to pay such amounts, and NCR may
take any action necessary to satisfy such obligation, including but not limited
to withholding cash from compensation otherwise due to you or your beneficiary,
or withholding from the Option Shares exercised such numbers of Option Shares as
it, in its sole discretion, shall determine to be required to satisfy such
withholding requirements; provided, however, that withholding of Option Shares
will be limited to the amount necessary to satisfy the minimum required taxes.

13. Within a reasonable period after any vested portion of this Option is
exercised, NCR will instruct its transfer agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of NCR in respect of any Shares
purchasable upon the exercise of this Option, in whole or in part, unless and
until NCR credits you with, or causes a credit to you of, such Option Shares.



--------------------------------------------------------------------------------

14. This Option is not transferable by you other than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime this Option may be exercised only by you or your guardian or legal
representative.

15. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this Agreement. Any other portion of this Option not
designated by you shall be distributable to your estate. If there is any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the Option Shares in question may be purchased by and distributed to
your estate, in which event NCR shall have no further liability to anyone with
respect to such Option Shares.

16. In exchange for this Option, you agree that during your employment with NCR
and for a twelve (12) month period after termination of your NCR employment (or
if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR,
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 16) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. If you breach the terms of this Section 16, you
agree that in addition to any liability you may have for damages arising from
such breach, this Option will be immediately cancelled, all vested and
unexercised Option Shares shall be forfeited, and you will pay to NCR the
difference between the exercise price and the Fair Market Value on the date of
exercise of any Option Shares received in connection with the exercise of this
Option on or after the date which is twelve (12) months prior to the date of
termination of your employment.

As used in this Section 16, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.



--------------------------------------------------------------------------------

17. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney’s fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph. Notwithstanding the preceding
subparagraph, you acknowledge that if you breach Section 16, NCR will sustain
irreparable injury and will not have an adequate remedy at law. As a result, you
agree that in the event of your breach of Section 16 NCR may, in addition to any
other remedies available to it, bring an action in a court of competent
jurisdiction for equitable relief to preserve the status quo pending appointment
of an arbitrator and completion of an arbitration. You stipulate to the
exclusive jurisdiction and venue of the state and federal courts located in
Montgomery County, Ohio, the location from which NCR’s Option program is
administered, for any such proceedings.

18. By accepting the Option, you acknowledge and agree that, to the extent that
the Option constitutes “Covered Incentive Compensation” subject to the terms of
NCR’s Compensation Recovery Policy, as the same may be in effect from time to
time (the “Compensation Recovery Policy”), then, notwithstanding any other
provision of this Agreement to the contrary, you may be required to forfeit the
Option or repay any or all of the Option Shares pursuant to the terms of the
Compensation Recovery Policy. Further, you acknowledge and agree that NCR may,
to the extent permitted by law, enforce any repayment obligation pursuant to the
Compensation Recovery Policy by reducing any amounts that may be owing from
time-to-time by NCR to you, whether as wages, severance, vacation pay or in the
form of any other benefit or for any other reason.

19. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

20. The terms of this Option as evidenced by this Agreement may be amended by
the NCR Board of Directors or the Committee at any time.



--------------------------------------------------------------------------------

21. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 17 of this Agreement shall prevail.

22. Notwithstanding any other provision of this Agreement, this Option and your
right to exercise any Option Shares that become Vested hereunder are subject to
your timely annual certification to NCR’s Code of Conduct.